By the Court, Crockett, J.:
The description of the land, as contained in the complaint, findings, and judgment, is sufficiently certain to identify it, which is all that is necessary. It appears that the land in contest was granted by the Mexican Government to Pacheco and Alviso, and their title having been finally confirmed, a patent was duly issued to them in 1866. In 1852 Pacheco conveyed to Strode all his interest in the rancho, of which the land in controversy forms a part; and thereupon a deed of partition was executed between Strode and Alviso, whereby, as the Court finds, the premises in controversy were set apart to Strode, from whom the plaintiff deraigns title by regular mesne conveyances. The defendant shows no title, hut claims: first, that by the partition deed the said premises, if they formed any part of the rancho, were set apart to Alviso, and not to Strode; and second, that,.even though they were set apart to Strode, the legal title conveyed by the patent did not inure to his benefit, inasmuch as Pacheco conveyed to him only by quitclaim deed. On the first point it is sufficient to say that there is *66evidence to support the finding to the effect that said premises are included in the patent, and hy the partition deed were set apart to Strode.
The second point is not tenable. The patent, on its face, runs to Pacheco and Alviso, their heirs and assigns; and upon well settled rules of construction their prior vendees are their assignees of the title, in a legal sense. It is clear that the patent inured to the benefit of Strode, and of the plaintiff, as his successor in interest.
Judgment affirmed.
Mr. Justice Sprague expressed no opinion.